DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-29 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation that the deflection is greater than zero is new matter. The specification only provides support for a deflection of 0-0.004 inches and the current claim is claiming any value greater than zero, which there is no support for a deflection which is greater than 0.004 inches which is currently encompassed with the instant limitations.

Claims 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation that the deflection is greater than zero is new matter. The specification only provides support for a deflection of 0-0.004 inches and the current claim is claiming any value greater than zero, which there is no support for a deflection which is greater than 0.004 inches which is currently encompassed with the instant limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 15-19, 22 and 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Application Publication No. 2005/0221358, hereinafter Carrillo in view of United States Application Publication No. 2002/0164820, hereinafter Brown.
Regarding claim 15, Carrillo teaches a method for performing biological reactions (paragraph [0003]), the method comprising: in a loader (item 1800) comprising a tip (items 1840 and 1844) including a first blade (item 1844) and a second blade (item 1840), depositing a liquid sample in a reservoir (item 1832) formed between the first blade and the second blade (paragraph [0472]), wherein the tip is in fluid communication with the reservoir (figure 160), and the liquid sample comprises at least one biological component or target (paragraph [0200]); loading, with the loader, a chip (item 408) including a substrate (items 20 and 408) and a plurality of reaction sites (item 26) with the liquid sample, wherein each of the plurality of reaction sites is configured to include a volume of the liquid sample (paragraph [0400]), wherein loading further comprises contacting the tip to the chip (paragraph [0474], the wiper member can wipe excess assay and the act of wiping includes contacting the surface) such that the first blade and second blade of the tip are deflected, wherein the deflection is greater than zero (as item 1844 contacts the surface, there would be some amount of deflection in 1844 and as 1840 is connected to item 1844 there would also be some amount of deflection of 1840 as well); initiating biological reactions in the plurality of reaction sites (paragraph [0198]); and detecting, with an optical system, a plurality of biological reactions on the chip (paragraph [0198]).
Carrillo further teaches the method wherein the multi-well plate comprise more than 30,000 reactions (Table 1) and further performing an assay within the reaction sites and detecting with an optical system (paragraphs [0748]-[0749]). 
Carrillo does not teach the reaction sites include a volume of at most 1 nl. 
However, nanoliter reaction plates were well-known in the art as taught by Brown. 
Brown teaches a bioassay utilizing a multi-well reaction plate comprising 100,000 chambers of 100pl volumes to provide multiplex assays at high density (paragraphs [0076]-[0081]).   
Regarding claim 16, Carrillo teaches wherein the chip includes at least 20000 reaction sites (Table 1).
Regarding claim 17, Carrillo teaches wherein the chip includes at least 30000 reaction sites (Table 1).
Regarding claim 18, Carrillo teaches wherein each reaction site of the plurality of reaction sites is a through-hole (paragraphs [0220]-[0222]).
Regarding claim 19, Carrillo teaches wherein each reaction site of the plurality of reaction sites is a well (figure 160).
Regarding claim 22, Carrillo teaches wherein the liquid sample is loaded into plurality of reaction sites via capillary action (paragraphs [0404] and [0489]).
Regarding claim 24, Carrillo teaches wherein the biological reactions is a polymerase chain reaction (PCR) (paragraph [0657]).
Regarding claim 25, Carrillo teaches wherein the optical system includes an excitation source and an optical sensor configured to detect fluorescent signals emitted from a plurality of liquid samples within the plurality of reaction sites (paragraphs [0748]-[0749]).
Regarding claim 26, Carrillo teaches wherein the plurality of reaction sites includes a range of volumes to increase dynamic range (paragraphs [0705], [0736] and [0737]).
Regarding claim 27, Carrillo teaches further comprising: calculating, with a control system, a digital PCR result (paragraph [0702]-[0723]).
Regarding claim 28, Carrillo teaches wherein the loading comprises: loading a first portion of the plurality of reaction sites with the liquid sample at a first dilution, and loading a second portion of the plurality of reaction sites with the liquid sample at a second dilution to increase dynamic range (paragraphs [0705], [0736] and [0737]).

 Claims 23 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carrillo and Brown as applied to claim 15 above, and further in view of United States Application Publication No. 2006/0088857, hereinafter Attiya.
Regarding claim 23, Carrillo and Brown teach all limitations of claim 15; however, they fail to teach each of the plurality of reaction sites is a hexagonal shape.
Attiya teaches a similar system (figure 8 and related text), which has the wells being substantially round, square, oval, rectangular, hexagonal, crescent, and/or star-shaped wells (paragraph [0071]).
Examiner further finds that the prior art contained a device/method/product (i.e., wells that are hexagonal) which differed from the claimed device by the substitution of component(s) (i.e., wells that are round) with other component(s) (i.e., wells that are hexagonal), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., wells which are round for ones that are hexagonal), and the results of the substitution (i.e., holding the fluid) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the round wells of reference Carrillo with the hexagonal wells of reference Attiya, since the result would have been predictable.
Regarding claim 29, Carrillo and Brown teach all limitations of claim 15; however, they fail to teach wherein the pitch between adjacent reaction sites is from 1 to 125 micrometers and the diameter of each reaction site is less than or equal to 75 micrometers.
Attiya teaches a similar system (e.g. Fig. 8 and related text), the system comprising a high-density substrate within a chamber (e.g. Fig. 8, ¶ 22), the a substrate comprising a plurality of reaction sites having a hexagonal shape (e.g. Fig. 16B) in a hexagonal pattern and the reaction sites have a density of at least 150/mm2 (e.g. ¶ 62-71), the system further comprising a control system configured to control amplification and detection system configured to detect reactions within the reaction sites (e.g. Fig. 8 and related text, e.g. Example 6).  Attiya teaches sidewalls coated with Teflon (e.g. ¶ 72) and exemplifies wicking and hydrophilic material (e.g. Example 5).
Attiya further teaches the substrate comprises at least 30,000 reaction sites at 32,000/mm2 (¶ 62) which they define as having a volume of 1nl or less (¶ 10).
It is noted that the courts have stated that courts have stated that claimed dimensions of a known device do not distinguish over the prior art device when the claimed device would not perform differently from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
It would have been obvious to one of ordinary skill in the art to modify the well and pattern of Carrillo and/or Brown by utilizing the hexagonal arrangements of Attiya to thereby maximize the number of wells on the chip (e.g. ¶ 70) because both Carrillo and Brown are clearly interested in providing a high-density array of through-holes for PCR (e.g. ¶ 22).   

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Carrillo discloses a tip portion configured not to be in contact with the surface is not found persuasive. Paragraph [0474] teaches that the wiper member can wipe excess assay and one of ordinary skill in the art would recognize that the act of wiping includes contacting the surface thereby reading on the instant claims. The process of loading the sample includes the use of the wiping structure 1844 across the surface and as the loading process includes this step, this step reads on the instant limitations regarding the loading.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796